Case 8:18-cr-00604-TDC Document 29 Filed 04/09/19 Page 1 of 3
eg

a
(Sooasce USAO 2018R00845
IN THE UNITED STATES DISTRICT COURT Aw
co com zm FSM
cl = ii CZ

FOR THE DISTRICT OF MARYLAND ‘
3 i co “9
UNITED STATES OF AMERICA * Ss oe SS
v. s CRIMINAL NO. TDC-18-604 S
*
MATTHEW JOSEPH LUSBY, * (Distribution of Controlled
* Substances, 21 U.S.C. § 841(a)(1);
Defendant * Forfeiture, 21 U.S.C. § 853)
*
RKEEKEKKE

SUPERSEDING INFORMATION

 

COUNT ONE
(Distribution of Controlled Substances)

The United States Attorney for the District of Maryland charges that:
On or about May 18, 2018, in the District of Maryland and elsewhere, the defendant,

MATTHEW JOSEPH LUSBY,

knowingly and intentionally distributed a quantity of a mixture and substance containing a

detectable amount of N-phenyl-N-[1- (2-phenylethyl )-4-piperidinyl] propanamide, commonly

known as fentanyl, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1), (b)(1)(C)
Case 8:18-cr-00604-TDC Document 29 Filed 04/09/19 Page 2 of 3

FORFEITURE ALLEGATION
The United States Attorney for the District of Maryland further finds that:
1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant
that the United States will seek forfeiture as part of any sentence in accordance with 21 U.S.C.
§ 853, in the event of the defendant’s conviction on Count One of this Superseding Information.
Narcotics Forfeiture
2. As a result of the offense set forth in Count One of this Superseding Information,
the defendant,
MATTHEW JOSEPH LUSBY,
shall forfeit to the United States of America:
a. any other property constituting, or derived from, any proceeds obtained,
directly or indirectly, as the result of such violation; and
b. any property used or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such violation.

Substitute Assets
3. If, as a result of any act or omission of the defendant, any such property subject to
forfeiture:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be subdivided
without difficulty,
Case 8:18-cr-00604-TDC Document 29 Filed 04/09/19 Page 3 of 3

the United States of America, pursuant to 21 U.S.C. § 853(p), shall be entitled to forfeiture of

 

substitute property.

21 U.S.C. § 853

Date: April 9, 2019 Dobe | toch Ge
Robert K. Hur
United States Attorney
